Citation Nr: 1311540	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-48 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the Philippine Recognized Guerillas from October 1944 to June 1946; he died in March 2002, the appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision and a November 2002 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

  
FINDING OF FACT

The Veteran only had service in the Philippine Recognized Guerillas and Combination Service, which does not qualify as requisite service for basic entitlement to nonservice-connected death pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected death pension is not warranted.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.40 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Law Dispositive of Claim/Basic Entitlement to Nonservice-Connected Death Pension

Congress, in enacting the Veterans Claims Assistance Act of 2000 (VCAA), noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When the law (and not the evidence) is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.

Legal Criteria-Veteran Status Regarding Nonservice-Connected Death Pension

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d). Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).

Analysis-Basic Entitlement to Death Pension

The appellant contends that the Veteran's service as a Recognized Guerilla is sufficient service to qualify for death pension benefits.  She does not contend that the Veteran had any other military service.  A review of the service department history shows that the Veteran served as a member of the Philippine Guerilla and Combination Service from October 1944 to June 1946.  See 38 C.F.R. § 3.9. 

As a matter of law, the documented Philippine service does not satisfy the statutory or regulatory service requirements necessary to establish entitlement to nonservice-connected death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The appellant has never contended that the Veteran had any other service save for his time in the Philippine Guerillas, and thus legally, pension benefits, including death pension benefits, cannot be paid.  Id.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to nonservice-connected death pension is denied.  

REMAND

In filing her claim to reopen a claim for entitlement to service connection for the cause of the Veteran's death, the appellant noted that the Veteran had treatment at a "U.S. medical clinic" at a time "before his death" on March [redacted], 2002.  A certificate of death indicates that the Veteran died on March [redacted], 2002, and the VA records contained in the claims file indicate examinations performed in November 2001.  It is unclear if the appellant is suggesting that the Veteran was in VA care for a "check-up" on the date of his death in March 2002, or that there was a visit to VA providers for evaluation purposes at another time proximate to his death.  At any rate, there are no VA records from 2002 contained in the claims file.  

In taking her submissions in a light most favorable to her, the appellant seems to be suggesting that there are outstanding VA medical records, and that this evidence will have some sort of pertinence to her claim to reopen (although it is unspecified as to what these clinical records specifically document).  

Records held in federal custody, even those not physically in the claims file, are constructively part of the record.  By identifying an outstanding VA treatment record from March 2002 (or, alternatively, records from November 2001 to March 2002), the appellant has triggered VA's duty to assist her in the development of the claim, and efforts must be made to locate any outstanding VA clinical reports and associate them with the claims file for review.  Thus, in light of this duty, the claim is to be remanded for the obtainment of outstanding VA treatment records.   



Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA clinical records pertaining to the Veteran's treatment from November 2001 to the date of his death in March 2002, to include records documenting treatment and consultation and the VA clinic in Manila.  Should no records be located after an exhaustive search, the record is to be so annotated.  

2.  Following the above-directed development, re-adjudicate the appellant's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward to claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


